 In the Matter of THE J. L. HUDSON COMPANYandUPHOLSTERERS'INTERNATIONAL UNION OF NORTH AMERICA, LOCAL 31, A. F. L.Case No. 7-R-1849.-Decided November 13,1944Beaumont, Smith and Harris,byMr. Albert E. Meder,of Detroit,Mich., for the Company.Mr. L. K. Hough,am,of Detroit, Mich., for the Union.Mr. Philip Licari,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Upholsterers' International Union ofNorth America, Local 31, A. F. L., herein called the Union,allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The J. L. Hudson Company, Detroit, Mich-igan, hereincalled the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before CecilPearl, Trial Examiner.Said hearing was held at Detroit, Michigan,on October 12, 1944.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The TrialExaminer's rulings made at the hear-ing arefree from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe J. L. Hudson Company, a Michigan corporation having itsprincipal offices and place of business in Detroit, Michigan, is engagedin the purchase and resale of various types of goods and commoditiesat a retail department store in Detroit, Michigan.During the fiscal,year ,ending January 31, 1942,, the Company purchased goods valued59 N. L. R. B., No. 47.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDat approximately $43,000,000, of which in excess of 80 percent wasshipped from points outside the State of Michigan.During the sameperiod, the Company's total sales were in excess of $71,000,000, ofwhich 1.6 percent was shipped to points outside the State of Michigan.Also during the same period, the Company's sales through its mailorder department were in excess of $500,000, of which approximately15 percent was sold to customers outside the State of Michigan. Inthe same fiscal period, the Company advertised its business and mer-chandise through newspapers, periodicals, radio, and direct mail, at acost in excess of $1,500,000.Several of said newspapers and periodi-cals are published outside the State of Michigan, and each of saidradio stations has a coverage of, and carries advertising to, severalStates other than the State of Michigan.The business operations ofthe Company are approximately the same today as for the aforesaidfiscal period.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUpholsterers' International Union of North America, Local 31,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn June 27, 1944, the Union advised the Company that it repre-sented a majority of certain of the Company's employees and wishedto be recognizedas its solebargaining representative.On July 8,1944, the Company refused to recognize the Union until it is certifiedby the National Labor Relations Board in an appropriate unit.A statement of a FieldExaminerfor the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found. appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all employees of the upholstery work-room, except for the clerk and the janitor assigned to the upholsteryworkroom, the assistant foreman and the foreman, and all other super-I The Field Examiner reported that the Union submitted 10 authorization cards, ofwhich 9 were dated July 1944,and 1 was undated.He also reported that there were 23employees in the alleged appropriate unit. THE J. L. HUDSON COMPANY231visory employees.The Company contends that a unit of all its em-ployees is appropriate.The Company operates a large retail store in Detroit, Michigan,and among its other activities, it is engaged in the reupholstering offurniture for its customers. In connection with its reupholsteringactivities, the Company employs 26 workers classified as upholsterers,sewers, cutters, cabinet makers, and finishers,2 and one apprentice.They all work in the upholstery workroom which is located in one ofthe Company's warehouses.The workroom is part of the draperydepartment, the balance thereof being located in the retail store itself.The work of these employees is closely integrated.Thus, when a pieceof furniture is brought into the upholstery workroom to be reuphol-stered, the apprentice removes the old upholstery, the cutters cut thenew upholstery material, the sewers sew the new upholsterymaterial,the cabinet maker restyles the furniture, the upholsters do the reuphol-stering, and the finishers refinish the frames. It appears that theemployees in the upholstery workroom comprise a homogeneous groupunder separate supervision, and there is no interchange of employeesbetween the upholstery workroom and that part of the drapery depart-ment located in the retail store or the Company's other departments.It also appears that these employees desire to be represented by theUnion. In previous representation cases involving the Company, theBoard rejected the Company's present contention with respect to theappropriate unit .3In this proceeding no additional evidence has beenpresented to warrant a change in the position previously taken by theBoard regarding the Company's contention.We find that all employees of the Company's upholstery workroom,excluding the clerk and the janitor assigned to the upholstery work-room, the assistant foreman, the foreman, and all other supervisoryemployees with authority to hire, promote, discharge, discipline orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a ,ulrit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-S InMatter of The J. L. Hudson Company, 49 N.L.R. B. 273, the Board found to beappropriate a unit "of all paint sprayers,cabinet makers and furniture finishers employedon the third and sixth floors of the Company's warehouse No. 1, excluding supervisory andclerical employees...However,the cabinet makers and finishers referred to in thepresent proceeding are not part of that unit.8 SeeMatter of The J. L. Hudson Company,49 N. L.R. B. 273; 54 N. L.R. B. 695; 56N. L. R. B. 406. 232.DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives,for the purposes of collective bargaining with The J. L. HudsonCompany, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUpholsterers' International Union of North America, Local 31, A. F. L.,for the purposes of collectivebargaining.